SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):November 26, 2013 First Connecticut Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 333-171913 45-1496206 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One Farm Glen Boulevard, Farmington, Connecticut 06032 (860) 676-4600 (Address and Telephone Number) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 8.01 Other Events Item 9.01 Financial Statements and Exhibits SIGNATURES EXHIBIT INDEX EX-99.1 Press Release Item 8.01 Other Events First Connecticut Bancorp, Inc., parent company of Farmington Bank, announced today its Board of Directors has voted to pay a dividend in the amount of $.03 per share on December 16, 2013 to all shareholders of record as of December 6, 2013. A copy of the Press Release is included as Exhibit 99.1 to this current Form 8-K and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. Exhibit Number Description Press Release dated November 26, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST CONNECTICUT BANCORP, INC. Registrant November 26, 2013 By: /s/ John J. Patrick, Jr. John J. Patrick, Jr. Chairman, President and and Chief Executive Officer EXHIBIT INDEX Exhibit Number Description Press Release dated November 26, 2013.
